Name: 2001/884/EC: Commission Decision of 6 December 2001 amending Decision 2001/658/EC on the granting of aid for the production of table olives in Italy (notified under document number C(2001) 3927)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  economic policy;  Europe
 Date Published: 2001-12-12

 Avis juridique important|32001D08842001/884/EC: Commission Decision of 6 December 2001 amending Decision 2001/658/EC on the granting of aid for the production of table olives in Italy (notified under document number C(2001) 3927) Official Journal L 327 , 12/12/2001 P. 0044 - 0044Commission Decisionof 6 December 2001amending Decision 2001/658/EC on the granting of aid for the production of table olives in Italy(notified under document number C(2001) 3927)(Only the Italian text is authentic)(2001/884/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5(4) thereof,Whereas:(1) Article 5 of Commission Decision 2001/658/EC of 10 August 2001 on the granting of aid for the production of table olives in Italy(3) provides for the lodging of a declaration to supplement the crop declaration or, as appropriate, a new declaration. To harmonise procedures and avoid the use of different supporting documents for olive oil and table olives, the same standard crop declaration should be used.(2) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1Decision 2001/658/EC is amended as follows:In Article 5, the first and second subparagraphs are replaced by the following: "For the purposes of granting the aid for the production of table olives, growers must have lodged a crop declaration in accordance with Articles 1, 2 and 3 of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/2001 marketing years."Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 6 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 231, 29.8.2001, p. 16.